Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 1 of 8

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-2382

SEBO AMERICA, LLC
Plaintiff,

V.

DOES 1-10

Defendants.

 

AFFIDAVIT OF JOHN VAN LEUVEN

 

John van Leuven, pursuant to 28 U.S.C. § 1746 swears as follows:

1. | am the Chief Executive Officer of SEBO America, LLC (herein referred to as
SEBO). | am competent to make this declaration, and do so based on my
personal knowledge.

2. SEBO America, LLC (SEBO) is the exclusive United States licensee or owner of
the registered trademarks SEBO, SEBO & Design, FELIX, DART, AIRBELT, and

WORKS FOR ME, and common law trademarks SEBO, FELIX, AUTOMATIC x,

1of8
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 2 of 8

ESSENTIAL G, COMFORT, AIRBELT, DART, DISCO, DUO, DUO-P, and
WORKS FOR ME, for floor maintenance equipment, including vacuum cleaners,
vacuum cleaner dust bags, vacuum cleaner filters, vacuum leaner attachments
and accessories, replacement parts for vacuum cleaners, and related goods.
(herein referred to as “The SEBO Trademarks’).

3. Through arduous efforts, The SEBO Trademarks have gained a reputation as a
source identifier for floor maintenance equipment, including vacuum cleaners,
vacuum cleaner dust bags, vacuum cleaner filters, vacuum cleaner attachments
and accessories, and replacement parts for vacuum cleaners.

4. As asource identifier The SEBO Trademarks have become associated by
customers with a high level of quality, resulting from the manner that SEBO
markets and services products that bear The SEBO Trademarks.

5. The SEBO Trademarks have become distinctive through their long-standing use.

6. SEBO markets and sells its products to customers in the United States through
an authorized dealership network.

7. SEBO authorized dealers are vetted, approved, and meticulously selected by
SEBO in order to provide a high level of knowledge, service, and care.

8. The included SEBO backed product warranty is an integral component of
products bearing The SEBO Trademarks. SEBO's warranty and repair

procedures are designed to be easy and convenient. Repairs that are covered

2o0f8
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 3 of 8

under warranty are completed free of charge, and SEBO pays for related freight
costs.

9. SEBO strives to ensure that every customer is satisfied with products that bear
The SEBO Trademarks, and their interactions with SEBO and its authorized
dealer network.

10.1 regularly communicate with and monitor the authorized SEBO dealership
network to ensure both customer satisfaction and compliance with required
policies and procedures.

11. SEBO has expended significant efforts and resources in marketing its products
under The SEBO Trademarks. As a result of SEBO’s exceptional customer
service, and promotional efforts, SEBO has gained a reputation for high quality
floor care equipment that is used by prominent hotels, hospitals, universities, and
governmental institutions worldwide.

12.SEBO vacuum cleaners have received numerous awards, and recognition from
Better Homes and Gardens, Consumer's Digest, and TIME, among other
third-party promotion of SEBO and The SEBO Trademarks.

13. The SEBO limited warranty “applies only to SEBO products purchased from
Authorized SEBO Dealers located in the United States of America.” Furthermore,
the SEBO limited warranty states: “THE WARRANTY DOES NOT COVER:
Machines, bags, filters, and spare parts designed or intended for use in countries

other than the USA.”

3 0f 8
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 4 of 8

14.Defendants are not part of SEBO’s authorized dealer network, and are not
authorized to imply or indicate any relationship or connection with SEBO, or The
SEBO Trademarks.

15. Defendants continue to use The SEBO Trademarks to market and sell products
in the same sales channels as SEBO.

16. Defendants continue to use The SEBO Trademarks to market and sell products
in a manner which implies through online listing titles, descriptions, and by
omission of information, that products which bear The SEBO Trademarks and are
sold by Defendants are covered by the SEBO warranty, despite Defendants
being aware that such products are not covered by the SEBO warranty because
Defendants are not authorized SEBO dealers.

17. Defendants’ deceptive acquisition and marketing of products bearing The SEBO
Trademarks has resulted in unfair competition with SEBO’s Authorized Dealer
Network.

18.SEBO's method of marketing products bearing The SEBO Trademarks to
customers in the United States through an authorized dealer network has allowed
SEBO to control the manner that customers interact with SEBO and products that
bear The SEBO Trademarks. Defendants’ unauthorized actions have resulted in
a loss of control by SEBO of The SEBO Trademarks.

19. Defendants have used deceptive and unethical tactics in continuing to carry out

their unauthorized, infringing, and unfair conduct.

40f8
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 5 of 8

20. Furthermore, Defendants continue to market and sell products to consumers in
the United States with listings that contain The SEBO Trademarks and
misrepresent the nature, characteristics, qualities, and origin of the products.

21.Defendants continue to falsely imply and indicate that products marketed and
sold through listings which bear The SEBO Trademarks, are “New”, despite
Defendants being aware that consumers who see these listings and purchase
products advertised in them are not being informed that these products which
bear The SEBO Trademarks are not ‘New’ based on the Amazon.com ‘condition
guidelines’, and are materially different from products which bear The SEBO
Trademarks and are sold by an authorized SEBO dealer as the limited warranty
provided by SEBO does not apply to products offered by Defendants.

22. Defendants are not authorized SEBO dealers. Defendants’ listing are misleading
as they fail to advise customers of the material differences between products sold
by authorized SEBO dealers and Defendants.

23. Defendants have engaged in a predatory pricing scheme by falsely competing
with Authorized SEBO Dealers, including listing OEM products that bear The
SEBO Trademarks for prices below that of the minimum advertised price that
SEBO sets for its Authorized Dealers. This has resulted in a negative response
from Authorized SEBO Dealers and a loss of sales to Defendants, unauthorized
sellers of grey market products which are advertised under and bear The SEBO

Trademarks. Furthermore, consumers have been offered a lower price fora

5o0f8
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 6 of 8

product that while bearing The SEBO Trademarks, lacks the SEBO warranty, and
fails to advertise this fact. Consumers are therefore mislead, while at the same
time being presented with competing source identifiers which contain material
differences, a classic ‘likelihood of confusion scenario’. This places SEBO and
The SEBO Trademarks in the path of further irreparable harm.

24.SEBO ensures that products which bear The SEBO Trademarks and are
marketed and sold to customers in the United States and sold by authorized
SEBO dealers, contain product packaging, product information, product
descriptions, and product instructions which are in the English language and
adhere to United States regulations. Defendants have no incentive to follow such
procedures.

25. Defendants’ unauthorized, deceptive, and willful actions have resulted in direct
and irreparable harm to SEBO and The SEBO Trademarks. Customers in the
marketplace, Authorized SEBO Distributors, and Authorized SEBO Dealers have
indicated their disdain with Defendants to SEBO, and as a result of Defendants’
infringing conduct and false association with SEBO and The SEBO Trademarks,
Defendants have therefore, irreparably tarnished SEBO and The SEBO
Trademarks,

26. Defendants’ actions have already confused the consuming public over the
quality, characteristics, and origin of products that have been advertised using

The SEBO Trademarks. This will continue to result in further loss of goodwill to

6 of 8
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 7 of 8

SEBO and The SEBO Trademarks, in addition to other irreparable harm to the
standing and perception of SEBO, The SEBO Trademarks, and products which
bear The SEBO Trademarks within the marketplace.

27. SEBO has spent over two decades building a reputation and positive goodwill
through precise and successful sales and service strategies, its product
warranties, and customer support.

28. Defendants’ continued infringing actions will cause irreparable harm to the
goodwill established by SEBO and The SEBO Trademarks with the consuming
public, and SEBO's authorized dealers and distributors.

29. Defendants’ unfair competition and direct usurping of customers seeking genuine
SEBO goods has resulted in a negative reaction from SEBO’s authorized
distributors and dealers, and further threatens SEBO’s goodwill and sales
network.

30. SEBO respectfully advises this Court of the imperative necessity of injunctive
relief to protect the goodwill of SEBO and The SEBO Trademarks.

31.1 declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Dated this day of Huguet 7, 2019.

7 ots
Case 1:19-cv-02382-RM-STV Document 7-2 Filed 08/23/19 USDC Colorado Page 8 of 8

 

VERIFICATION
| declare under penalty of perjury under the law of Colorado that the foregoing is true
and correct. Executed on the Ka day of Va AG net Qo [9 , at
(date) (month) (year)

Aly, forg., Cofe rads
rs

(city or other location, and state OR country)

 

 

 

(Printed name of Petitioner/Plaintiff ) cure of Petitioner/Plaintiff
6362S, Ryle. ST, flurora, CO RoOO/L
Address City State Zip Code

Seg Sf o=2it 7

 

Phone

State of Colorado
County Of — deme vce

 

 

 

 

 

Signed and sworn to [or affirmed] before me on Ave, ost 22. ,20 19%
by Joww Vow low Yer (name(s) of individual(s) making statement).
a 2 : oid
(Notary’s official signature)
N otecun Qptec JACQUELINE TARIN MOSMEYER
(Title of office) NOTARY PUBLIC
STATE OF COLORADO
\ NOTARY ID 20174046147
njo7jze2 MY COMMISSION EXPIRES NOVEMBER 07, 2021

 

 

 

 

(Commission Expiration)

8 of 8
